Citation Nr: 1534924	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a heart disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1975 to May 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board previously remanded this case for further development in September 2014.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of that hearing has been associated with the claims file.
 
In addition to the claim currently on appeal, the Veteran also perfected an appeal as to the issue of service connection for a lung disorder, which was also the subject of the September 2014 Board remand.  During the pendency of the appeal, in a February 2015 rating decision, the RO granted service connection for noncompensable positive PPD (claimed as tuberculosis).  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The corresponding Virtual VA file contains VA medical records dated July 2010 to May 2013.   These records were considered in the June 2013 supplemental statement of the case.  The remainder of the documents in those files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
   
The Board previously referred the issues of entitlement to service connection for headaches and anemia in its September 2014 remand.  In a July 2009 submission, the Veteran noted that he was experiencing, among other disorders, anemia, depression, and aches and pains.  In a June 2010 statement, the Veteran noted depression and headaches.  Thus, in a July 2010 letter, the RO requested that the Veteran clarify if he wished to file a claim for aches and pains and depression.  No response was received; accordingly, no claims raised have been raised as to those issues.  However, no development or clarification has been done regarding anemia and headaches.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further development.  The Veteran has reported receiving Social Security Administration (SSA) benefits, which may be related to his claimed disorders.  As such, these records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based, and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




